IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-60038
                        Conference Calendar



GEORGE T. CALLICUTT,

                                         Plaintiff-Appellant,

versus

JAMES ANDERSON; FRED CHILDS; I. A. GILMORE;
TONY COMPTON; TERRY HOLLOWAY; NATHANIEL
CANNON; JAMES HOLMAN; NORS KENNEDY, Captain;
CALVIN PHIPPS, Captain; EARNEST LEE;
LETHA NATHAN, Captain,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                      USDC No. 3:00-CV-46-LN
                       --------------------
                          August 21, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     George T. Callicutt, Mississippi prisoner no. 84125, seeks

monetary and injunctive relief in an action brought under 42

U.S.C. § 1983 concerning conditions of his incarceration.

Callicutt has filed a notice of interlocutory appeal from the

district court’s refusal to reconsider its denial of his motion

for summary judgment.   The district court’s order is not a final

judgment under Fed. R. Civ. P. 54 or 28 U.S.C. § 1291.   It is not

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-60038
                                -2-

an appealable interlocutory order under 28 U.S.C. § 1292(a), and

the district court did not certify its order as appealable under

28 U.S.C. § 1292(b).   This court lacks jurisdiction to consider

the appeal.

     The appeal is DISMISSED.   Fed. R. App. P. 34(a)(2)(A); 5th

Cir. R. 42.2.